Upon consideration of this cause in consultation, the Court concludes that the judgment of the court below is due to be affirmed, both upon application of our non-claim statute, Code 1923, § 228, and upon the principle of law applicable to voluntary payments. The Court deems unnecessary a discussion of these questions further than to state disagreement with the theories set forth in the dissenting opinion, which take this case from without the influence of said non-claim statute and the principle applicable to voluntary payment of money.
The judgment is accordingly here affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS, BOULDIN, BROWN, and KNIGHT, JJ., concur.
GARDNER and FOSTER, JJ., dissent.